Citation Nr: 0429431	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1979.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, dated in November 2001, that denied the veteran's 
claims of entitlement to service connection for 
osteoarthritis of the right knee.  The denial of service 
connection was duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the evidence of record indicates that the veteran 
injured her right knee in December 1977 and underwent 
subsequent physical therapy.  A torn meniscus was suspected, 
although it does not appear that the diagnosis was confirmed.

The veteran reports that she initially sought treatment with 
the Cobb Memorial Hospital, which she reports has since 
closed, with the Russell County health department and more 
recently with the Tuskegee VA Medical Center.  Review of the 
claims folder reveals that none of these sources have been 
contacted for records.

Review of the November 2001 VA examination reveals that it 
was an examination directed at an "increased rating," i.e. 
it did not address the history of injury to the right knee 
and the course of subsequent treatment and the possibility of 
an etiological connection with the currently diagnosed 
osteoarthritis of the right knee.  The VA has a duty to 
assist the appellant in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2004).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Accordingly, the veteran's claim is Remanded to the AMC/RO 
for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for her 
right knee disability since her 
separation from service in February 1979, 
specifically the Cobb Memorial Hospital 
and the Russell County health department.  
After securing the necessary release, the 
RO should obtain these records.  The 
AMC/RO should insure that all VA 
treatment records have been attached to 
the claims folder.  

2.  After all available records have been 
attached to the claims folder, the 
veteran should be afforded a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's current osteoarthritis 
of the right knee is etiologically 
connected to the in-service injury of 
December 1977.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



